     Case 2:21-cv-00392-JAD-VCF Document 5 Filed 04/13/21 Page 1 of 3


                                                                                      FILED
                              UNITED STATES JUDICIAL PANEL                           04/13/2021
                                           on
                               MULTIDISTRICT LITIGATION                         U.S. DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF INDIANA
                                                                                Roger A.G. Sharpe, Clerk

IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −138)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 384 additional action(s)
have been transferred to the Southern District of Indiana. With the consent of that court, all such
actions have been assigned to the Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Indiana and assigned to
Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
consent of that court, assigned to the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


            Apr 13, 2021
                                                       John W. Nichols
                                                       Clerk of the Panel
   Case 2:21-cv-00392-JAD-VCF Document 5 Filed 04/13/21 Page 2 of 3




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                            MDL No. 2570



                  SCHEDULE CTO−138 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.     CASE CAPTION


CALIFORNIA CENTRAL
                                                                    1:21-cv-6399-RLY-TAB
  CAC       5       21−00409     Steven J. Quiroz v. Cook Incorporated et al
  CAC       5       21−00484     Judy Magante v. Cook Incorporated 1:21-cv-6400-RLY-TAB
                                                                    et al
  CAC       8       21−00380     Ziad Gammoh v. Cook Incorporated 1:21-cv-6401-RLY-TAB
                                                                     et al

CALIFORNIA NORTHERN

  CAN       3       20−09366     Davis v. Cook Group, Inc. et al      1:21-cv-6402-RLY-TAB

CALIFORNIA SOUTHERN

  CAS       3       21−00403     Giddens v. Cook Incorporated et al 1:21-cv-6403-RLY-TAB

FLORIDA MIDDLE

  FLM       2       21−00263     Stuller v. Cook Incorporated et al   1:21-cv-6404-RLY-TAB

GEORGIA NORTHERN

  GAN       1       21−00857     Ginther v. Cook Incorporated et al 1:21-cv-6405-RLY-TAB

HAWAII

   HI       1       21−00165     Davidson v. Cook Incorporated, et al.1:21-cv-6406-RLY-TAB

ILLINOIS NORTHERN

  ILN       1       21−01459     Melendez v. Cook Incorporated et al 1:21-cv-6407-RLY-TAB

MARYLAND
                                                                    1:21-cv-6408-RLY-TAB
  MD        1       21−00686     Redington v. Cook Incorporated et al

MICHIGAN EASTERN
   Case 2:21-cv-00392-JAD-VCF Document 5 Filed 04/13/21 Page 3 of 3

  MIE        2      21−10539     Lewis v. Cook Group Incorporated et1:21-cv-6409-RLY-TAB
                                                                     al

MINNESOTA
                                                                    1:21-cv-6410-RLY-TAB
  MN         0      21−00702     Sarff v. Cook Incorporated et al

MISSOURI EASTERN

 MOE         4      21−00322                                      1:21-cv-6411-RLY-TAB
                                 Lahai−Pumagoi et al v. Cook Incorporated et al

NEVADA

  NV         2      21−00392     Phillips v. Cook Incorporated et al 1:21-cv-6412-RLY-TAB

NEW JERSEY

  NJ         2      21−03560                              1:21-cv-6413-RLY-TAB
                                 JUNIOUS v. COOK INCORPORATED et al

NEW YORK EASTERN

  NYE        2      21−01727     Leonardi v. Cook Incorporated et al 1:21-cv-6414-RLY-TAB

OHIO NORTHERN

 OHN         1      21−00254     Huber v. Cook Group, Inc., et al   1:21-cv-6415-RLY-TAB

OKLAHOMA WESTERN

 OKW         5      21−00208     Normand v. Cook Group Inc et al    1:21-cv-6416-RLY-TAB

WASHINGTON WESTERN

 WAW         3      21−05161     Phillips v. Cook Group Incorporated1:21-cv-6417-RLY-TAB
                                                                     et al

WISCONSIN EASTERN

  WIE        1      21−00386     Boyer v. Cook Medical LLC et al    1:21-cv-6418-RLY-TAB
